





LIBERTY SILVER CORP.




INCENTIVE STOCK OPTION AGREEMENT







THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) dated April 19, 2011,
between Liberty Silver Corp., a Nevada  corporation (the “Company”), and Bill
Tafuri (“Optionee”).




1.

Grant of Option.  The Company hereby grants to Optionee effective as of April
19, 2011, (“Grant Date”), the right and option (“Option”) to purchase from the
Company, for a price equal to the exercise price determined as described below
(“Exercise Price”), up to 800,000 shares of the Company’s common stock
(“Shares”), as a qualified incentive stock option (“Option”), which Option shall
be subject to the applicable terms and conditions set forth below and is being
granted pursuant to the Liberty Silver Corp. Incentive Stock Option Plan
(“Plan”).




2.

Terms and Conditions of Option.  The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.




a.

Exercise Price.  The Exercise Price is $0.75 per Share.




b.

Term of Option.  The term of the Option over which the Option may be exercised
shall commence on the Grant Date and, subject to the provisions of Section 3(b)
below, shall terminate five years thereafter.




c.

Exercisability of Option.  As to the total number of Shares with respect to
which the Option is granted, subject to Section 3(b) herein,  the Option shall
become exercisable as follows:  (i) 266,664 Shares of the Option shall become
exercisable upon the mutual execution of this Agreement; (ii) 266,664 Shares of
the Option shall become exercisable on the earlier of either April 19, 2012, or
the date on which the Company completes the construction of a leach pad on the
Company’s Trinity Property; and (iii) 266,672 Shares of the Option shall become
exercisable on the earlier of either April 19, 2013, or as of the date that the
Company begins pouring silver obtained in the Company’s mines.




However, the right of Optionee to exercise the Option shall be deferred to the
extent that the Option otherwise would not be treated as a qualified incentive
stock option by reason of the $100,000 annual limitation under Section 422(d) of
the Internal Revenue Code of 1986, as amended (the “Code”).




3.

Additional Terms and Conditions.




a.

Exercise of Option; Payments for Shares.  An Option may be exercised from time
to time with respect to all or any portion of the number of Shares with respect
to which the Option has become exercisable, in whole or in part, by written
notice to the Company at the Company’s then principal office, to the attention
of the Committee for the Liberty Silver Corp. Share Incentive Plan (the
“Committee”), substantially in the form of Exhibit A attached hereto.
 Notwithstanding anything in this Agreement to the contrary, no Option may be
exercised prior to the date on which the Plan is approved by the Company’s
shareholders.  Any notice of exercise of the Option shall be accompanied by
payment of the full Exercise Price for the Shares being purchased by certified
or bank check payable to the order of Liberty Silver Corp. or, as may be allowed
by the

















Committee, by delivery to the Company of a number of Shares already owned by
Optionee having a fair market value equal to such Exercise Price. In addition,
with the consent of the Committee, the Company may cooperate with Optionee in
arranging a “cashless exercise” of the Option through a broker approved by the
Committee.  The Option shall not be exercised for any fractional Shares and no
fractional Shares shall be issued or delivered.  The date of actual receipt by
the Company of the notice of exercise shall be treated as the date of exercise
of the Option for the Shares being purchased.




b.

Termination of Option.  If Optionee’s employment with the Company terminates,
the Option that has become exercisable pursuant to Section 2(c) herein shall
continue to be exercisable, to the extent it is exercisable on the date such
employment terminated, for three hundred and sixty five (365) days after such
termination, but in no event after the date the Option otherwise terminates.
 The Option that has not become exercisable as of the date of termination of
Optionee’s employment with the Company shall be revoked.




c.

Continued Employment.  The Option granted hereunder shall confer no right on
Optionee to continue in the employ of the Company, or limit in any respect the
right of the Company (in the absence of a specific agreement to the contrary) to
terminate Optionee’s employment at any time.




d.

Issuance of Shares; Registration; Withholding Taxes.  As soon as practicable
after the exercise date of the Option, the Company shall cause to be issued and
delivered to Optionee, or for the Optionee’s account, a certificate or
certificates for the Option  Shares purchased.  The Company may postpone the
issuance or delivery of the Shares until (i) the completion of registration or
other qualification of such Shares or transaction under any state or federal
law, rule or regulation, or any listing on any securities exchange, as the
Company shall determine to be necessary or desirable; (ii) the receipt by the
Company of such written representations or other documentation as the Company
deems necessary to establish compliance with all applicable laws, rules and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (iii) the payment to the Company, upon its demand, of
any amount requested by the Company to satisfy any federal, state or other
governmental withholding tax requirements related to the exercise of the Option.
 Optionee shall comply with any and all legal requirements relating to
Optionee’s resale or other disposition of any Shares acquired under this
Agreement.  The certificates representing the Shares acquired pursuant to the
Option may bear such legend as described in Section 6 and as counsel to the
Company otherwise deems appropriate to assure compliance with applicable law.




e.

Nontransferability of Options.  The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution.  During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative).  If the Option is exercised after Optionee’s
death, the Committee may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s personal representatives and their
authority and of the right of any heir or distributee to exercise the Option.




f.

Option is Incentive Stock Option.  The Option granted hereunder is intended to
qualify as an “incentive stock option”, as that term is defined in Section 422
of the Internal Revenue Code of 1986, as amended.




















4.

Changes in Capitalization; Reorganization.




a.

Adjustments.  The number of shares of Common Stock which may be subject to
options under the Plan, the number of Shares subject to the Option, and the
Exercise Price shall be adjusted proportionately for any increase or decrease in
the number of issued shares of Common Stock by reason of stock dividends,
split-ups, recapitalizations or other capital adjustments.  Notwithstanding the
foregoing, (i) no adjustment shall be made, unless the Committee determines
otherwise, if the aggregate effect of all such increases and decreases occurring
in any fiscal year is to increase or decrease the number of issued shares by
less than five percent (5%); (ii) any right to purchase fractional shares
resulting from any such adjustment shall be eliminated; and (iii) the terms of
this Section 4(a) are subject to the terms of Section 4(b) below.




b.

Corporate Transactions.  Pursuant to the Plan, in the event of (i) a dissolution
or liquidation of the Company, (ii) merger or consolidation or reorganization of
the Company in which the Company is not the surviving corporation, (iii) merger
or consolidation or reorganization in which the Company is the surviving
corporation but after which the shareholders cease to own their shares in the
Company, (iv) the sale of substantially all of the assets of the Company, or (v)
the acquisition, sale, or transfer of more than fifty percent (50%) of the
outstanding shares of the Company (herein referring to (i) through (v) as
“Corporate Transaction”), or (iv) the Board of Directors of the Company proposes
that the Company enter into a Corporate Transaction, then the Committee may in
its discretion take any or all of the following actions: (i) by written notice
to Optionee, provide that the Option shall be terminated unless exercised within
thirty (30) days (or such longer period as the Committee shall determine its
discretion) after the date of such notice; and (ii) accelerate  the dates upon
which any or all outstanding Options granted to Optionee shall be exercisable.




Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.




c.

Committee Determination.  Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.




5.

No Rights as Shareholder.  Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares are issued to Optionee upon the exercise of the Option.  Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.




6.

Legends. All certificates evidencing Shares purchased under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):




THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.




















If, in the opinion of the Company and it counsel, any legend placed on a stock
certificate representing Shares sold under this Agreement is no longer required,
the holder of such certificate shall be entitled to exchange such certificate
for a certificate representing the same number of Shares but without such
legend.




7.

Optionee Bound by Plan.  Optionee hereby acknowledges receipt of a copy of the
Plan and acknowledges that Optionee shall be bound by its terms, regardless of
whether such terms have been set forth in the Agreement.  Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.




8.

Notices.  Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.




9.

Miscellaneous.  This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Nevada, United States of America,
despite the fact that one or both parties may be or shall become a resident of a
different state or country.  This Agreement shall bind and benefit Optionee, the
heirs, distributees and personal representative of Optionee, and the Company and
its successors and assigns.




IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
first above written.







LIBERTY SILVER CORP.







/s/ Geoff Browne

___________________________________

By: Geoff Browne

Title: Chief Executive Officer

GRANTEE







/s/ Bill Tafuri

_____________________________________

By: Bill Tafuri























EXHIBIT A










________________, 20__







Liberty Silver Corp.

675 Sierra Rose Drive, Suite #112,

Reno, Nevada 89511

Attention:  Stock Compensation Program Administrative Committee




Dear Sir/Madam:




Pursuant to the provisions of the Liberty Silver Corp. Incentive Stock Option
Agreement, dated April 19, 2011 (the “Option Agreement”), whereby you have
granted me the Option to purchase up to 800,000 shares of common stock of
Liberty Silver Corp. (the “Company”), I hereby notify you that I elect to
exercise my option to purchase _____ of the shares covered by the Option at
$________, the price determined in accordance with the Option Agreement.  In
full payment of such price for the shares being purchased hereby, I am
delivering to you ________________________.




The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.




Sincerely,













Address:













(For notices, reports, dividend checks and communications to shareholders.)












